Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered December 11, 1987, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the second degree, criminal possession of a controlled substance in the third degree, and two counts of criminal possession of a weapon in the third degree, and sentencing defendant to concurrent indeterminate terms of imprisonment of 12 Vi years to life, 12 Vi to 25 years and two terms of 3 Vi to 7 years, respectively, unanimously affirmed.
On May 22, 1986, the defendant was observed exchanging a tinfoil packet for cash. When he realized he had been seen by a uniformed police officer, he fled into the apartment building *552in front of which he was standing. He was apprehended by the officer as he entered an apartment for which he possessed a key on his key ring.
Besides the key ring, $691 in cash and a tinfoil of cocaine were found on defendant’s person. The apartment was virtually empty except for cocaine, guns, and other paraphernalia used to weigh and prepare drugs for sale on the street.
On appeal, the defendant argues that an expert witness’s opinion usurped the function of the jury. We disagree. The record shows that the expert witness described the purpose of the articles found in the apartment, the value of the drugs found in the apartment, and testified that the condition of the apartment indicated that it was a typical "stash” where drugs were prepared for eventual sale in the streets. This testimony was admissible to establish that defendant possessed the cocaine with intent to sell. Further, the testimony was beyond the knowledge of the typical juror, and did not usurp the function of the jury. (People v Allweiss, 48 NY2d 40.) The money which was in the possession of the defendant at the time of his arrest was also admissible with respect to defendant’s intent to sell. (People v Milom, 75 AD2d 68.) Concur— Milonas, J. P., Ellerin, Ross, Kassal and Rubin, JJ.